Citation Nr: 0311027	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-14 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a prostate disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to December 
1971.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a September 1996 rating decision 
rendered by the Los Angeles, California, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

In May 1997, the veteran testified at a hearing before a RO 
hearing officer.  A transcript of this hearing is associated 
with the claims folder.  

In April 1999, the Board remanded the case to the RO for 
further development.  The RO returned the case to the Board 
in October 2002


REMAND

The veteran contends that his current prostrate disorder was 
incurred during service.  His service medical records reflect 
that in 1971 he presented with complaints of painful 
urination and pain located in his prostatic and urethral 
regions.  A service record dated in November 1971 indicates 
that a diagnosis of prostatitis or hemorrhagic urethritis was 
made at that time.  The report of separation examination 
dated in December 1971, noted the veteran's complaints of 
painful urination.

The Board chose to undertake additional development of the 
evidence in this case pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002) by scheduling the veteran for a VA examination to 
determine the etiology of any present prostate disorder.  
Thereafter, the veteran was afforded a VA genitourinary 
examination in February 2003.  

Despite the recent examination, the Board is of the opinion 
that further development is necessary in order to determine 
the link, if any, between the veteran's in-service complaints 
of hematuria and painful urination and any present prostate 
condition.  As required under the Veterans Claims Assistance 
Act of 2000, (VCAA), VA has a duty to assist veterans and 
other claimants in certain claims brought before VA.  
38 U.S.C.A. § 5100 et seq. (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  In particular, 
the duty to assist requires medical examination when such 
examination is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  The Board is of 
the opinion that the findings of the February 2003 are 
insufficient to render a decision in this case as the 
relationship between any present prostate condition and the 
veteran's in-service genitourinary complaints are not 
discussed.  Thus, the examiner that conducted the February 
2003 should be asked to comment on the relationship between 
any present prostate condition and the veteran's active 
military service.  

In addition to the foregoing, the Board notes that the United 
States Court of Appeals for the Federal Circuit has recently 
invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  These provisions allowed 
the Board to develop evidence and take action to correct a 
missing or defective VCAA duty to notify letter as required 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
Board no longer has authority to decide claims based on new 
evidence that it develops or obtains without obtaining a 
waiver from the appellant of his or her right to have this 
new evidence initially considered by the RO.  No waiver has 
been obtained in this case.  Likewise, the Board can no 
longer attempt to cure VCAA deficiencies.  Thus, even if the 
Board development was sufficient to render a decision in this 
case, the RO must review the evidence developed by the Board 
and adjudicate the claim considering that evidence, as well 
as evidence previously of record.  Of course, the review by 
the RO may indicate a need for further development. 

Because of the court decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, supra, a remand in this 
case is required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO should return the claims 
folder to the physician who conducted the 
February 2003 VA genitourinary 
examination for preparation of an 
addendum to prior examination report.  
The examiner should:

a.  Identify any present prostate 
disability that is presently 
manifested or indicated by the 
record;

b.  For each prostate disability 
that is identified; the examiner 
should offer an opinion as to the 
relationship, if any, between the 
present prostate condition and the 
veteran's in-service genitourinary 
complaints or diagnoses; and 

c.  If the onset of the disability 
was after service separation, the 
examiner should indicate the degree 
of probability that such disability 
is related to the veteran's in-
service complaints of hematuria and 
painful urination.

2.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



